Citation Nr: 0408798	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  96-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cataracts and 
glaucoma.  

2.  Entitlement to service connection for pancreatitis.  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from May 1945 to 
November 1946, August 1947 to November 1956, and January 1957 
to May 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claims seeking 
entitlement to service connection for cataracts and glaucoma, 
pancreatitis, and determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim diabetes mellitus.  

In April 2001, the Board reopened and remanded the veteran's 
claim of service connection for diabetes mellitus, and also 
remanded the claims of service connection for cataracts and 
glaucoma as well as for pancreatitis.  

The veteran was initially scheduled for a hearing before a 
traveling member of the Board in October 1997.  However, it 
is noted in the claims folder that he withdrew his request 
for such a hearing.  


FINDINGS OF FACT

1.  The veteran was not treated for diabetes in service, and 
was not diagnosed with diabetes in service.

2.  The veteran's diabetes developed after service; the 
earliest evidence showing that the veteran possibly had 
diabetes is from April 1969, almost two years after service.  

3.  The veteran was not treated for cataracts and glaucoma in 
service, and was not diagnosed with cataracts and glaucoma in 
service.

4.  The veteran's cataracts and glaucoma developed many years 
after service and are not the result of any incident in 
service.  

5.  The veteran was not treated for pancreatitis in service, 
and was not diagnosed with pancreatitis in service.

6.  The veteran's pancreatitis developed after service; the 
earliest diagnosis of pancreatitis is from December 1978.  


CONCLUSIONS OF LAW

1.  The grant of service connection is not warranted for 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The grant of service connection is not warranted for 
cataracts or glaucoma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  The grant of service connection is not warranted for 
pancreatitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show that the veteran was seen 
for or diagnosed with diabetes mellitus.  He was seen in 
December 1960 for excessive urination, with nocturia 2-3 
times a night.  He was diagnosed with prostatitis.  

The veteran was seen in March 1964 for a swollen left eye; 
the examiner's impression was upper respiratory infection 
with possible sinusitis with edema of the left eyelids.  

At his separation examination in December 1966, the veteran's 
endocrine system, abdomen, and eyes were all evaluated as 
normal.  There are records of laboratory findings (including 
urine samples) and blood work done with no findings of 
diabetes noted.  On the report of medical history form, the 
veteran placed a check in the yes box in response to whether 
or not he had stomach trouble or frequent indigestion.  On 
the back, the doctor explained that the veteran had a history 
of stomach trouble with indigestion, and needed to take 
medication.  The veteran placed a check in the no box in 
response to whether he either had or had ever had recent loss 
of weight, or frequent or painful urination.  He placed a 
check in the yes box in response to whether he had eye 
trouble.  On the back of the form, it was written, "wears 
glasses pertains to eye trouble."  

The veteran underwent a VA examination in August 1970.  It 
was noted that the veteran had had positive serology for 
years, and had been treated off and on for this for years.  
It was noted that he still went to Westover Field for 
treatment.  There were no gross abnormalities of the 
endocrine system.  

In a statement dated December 1978, the veteran asserted that 
he was first treated for diabetes at the Westover Air Force 
Base in 1968/1969.  

The veteran was hospitalized at a VA hospital in December 
1978 for adult onset diabetes mellitus, and acute 
pancreatitis.  The veteran stated that he was first told of 
chemical diabetes in 1958.  It was noted that at that time, 
the veteran did not have complaints, and that he was followed 
in the VA where blood sugars were periodically drawn.  It was 
noted that the veteran had been placed on an 1800 calorie ADA 
diet since 1971.  It was noted that in April 1978, the 
veteran was hospitalized at Wesson Memorial Hospital for 
acute pancreatitis following a drinking bout.  

In a statement dated December 1978, the veteran stated that 
he was first treated for diabetes in 1968-1969, and had been 
forced to have his sugar checked every 3 months since 1971 at 
the VA hospital.  

By rating decision dated April 1979, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
It was noted that the service records were negative for 
treatment for a diagnosis of a diabetes condition during 22 
years of military service.  It was also noted that no 
diagnosis of this condition was made within the one-year 
presumptive period.  

Copies of VA outpatient treatment and hospitalization records 
from Springfield and Providence were submitted for the period 
from 1988 to 1995.  The veteran was seen in July 1989.  
Assessment was pancreatic mass and insulin dependent diabetes 
mellitus.  The veteran underwent an operation in August 1989 
for an epigastric mass.  Pertinent diagnoses were insulin 
dependent diabetes mellitus; hypertension; and diabetic 
retinopathy.  The veteran was seen in November 1995 for 
treatment of his diabetes. 

In the veteran's October 1995 claim, he asserted that he was 
told in 1968 that he was told that he had elevated blood 
sugar, and was put on a diet at Westover Air Force Base.  The 
veteran stated that he was receiving treatment for diabetes 
at this facility at the VA hospital in Springfield.  He 
stated that he was being treated for cataracts and glaucoma 
at the VA in Boston.  He claimed that his diabetes had caused 
his pancreatitis.  

Postservice treatment records from an Air Force hospital for 
the period from 1969 to 1973 were received in October 1995.  

The veteran underwent a VA visual examination in March 1996.  
It was noted that he was an insulin diabetic for 18 years.  
Diagnosis was insulin dependent diabetes with moderate 
noproliferative retinopathy.  It was noted that the veteran 
had a prior diagnosis of glaucoma.  

The veteran underwent a VA general medical examination in 
March 1996.  The veteran stated that after discharge from the 
Air Force in 1967, he began working for the city of 
Springfield as a maintenance worker, but stopped working 
sometime around 1975.  He stated that he had been a heavy 
drinker up until that time, but had not been drinking since.  
He stated that he had not had recurrent major attacks since 
1977.  At that time, the veteran was found to be diabetic, 
and was put on insulin.  Examination showed diabetic atrophy 
of the skin.  Examination of the eyes and nose was normal.  
Thyroid was not palpable.  Examination of the abdomen was 
unremarkable except for a battlefield of incisional scars 
across the abdomen.  Diagnoses were pancreatitis, and 
diabetes mellitus.

The veteran underwent a VA examination in March 1996 for his 
alimentary appendages.  Diagnosis was nonservice-connected 
surgical problems which developed in 1978, at which time he 
had a laparotomy for pancreatic pseudocyst, and a second 
operation done in 1987 for a hemangioma of the liver which 
was nonmalignant.  

On June 26, 1996, the veteran submitted copies of treatment 
records from the Westover Air Force Base from 1969 and 1970.  
The veteran underwent a glucose test from his blood in April 
1969.  The results of the test were noted.  It was also noted 
"chem. Pattern."  On a blood chemistry form from November 
1970, under clinical data, it was noted "chem diabetic."  
The veteran also submitted an article regarding adult onset 
diabetes.

Copies of VA Medical Center treatment records from Boston 
were submitted for the time period from 1992-2002.  The 
veteran received treatment in May 1995 for diabetes, and in 
July 1995 for cataracts in both eyes.  In February 1993, it 
was noted that the veteran had diabetic retinopathy.  


Analysis

Application of the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In July 2002 the RO sent the appellant a VCAA letter.  In 
said letter, the RO asked the appellant to tell it about any 
additional evidence he wanted obtained.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records.  Throughout the appeal and in 
the VCAA letter, the appellant has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  However, it is 
also pointed out that in the Pelegrini decision, the Court 
implicitly determined that such notice was not necessary if 
it could be shown that lack of such notice was not 
prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision, it is determined that he is not prejudiced by such 
failure.  For one thing, inasmuch as the initial unfavorable 
decision in May 1996 predated the VCAA, the required notices 
described in the VCAA could not have been given before May 
1996.  Furthermore, VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
diabetes, pancreatitis, as well as his cataracts and 
glaucoma, throughout the almost 8 years that his claim has 
been adjudicated.  Specifically, in October 1995, VA wrote 
the appellant a letter telling him that it could help obtain 
records from private physicians/facilities if he completed a 
VA Form 21-4142, and that it would obtain treatment records 
from VA facilities if he indicated treatment there.  The 
Board remanded the veteran's claim in April 2001 to obtain 
treatment records from the Boston VA Medical Center.  There 
are no outstanding records to obtain.  When the appellant has 
provided information about where he was treated for his 
claimed conditions, VA has gone and obtained said records.  
Also, it is noted that the veteran had one year to respond to 
the July 2002 VCAA letter before his claim was re-adjudicated 
in July 2003.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the timing of the notices contained in the July 2002 VCAA 
letter.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Although a medical examination was not obtained with an 
opinion speculating to the etiology of the veteran's 
conditions (diabetes, cataracts and glaucoma, and 
pancreatitis), the evidence of record already contains 
sufficient medical evidence to decide the claim.  38 C.F.R. 
§ 3.159 (4).  This will be described in greater detail below.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  


Entitlement to service connection for diabetes mellitus, 
pancreatitis, and cataracts and glaucoma

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § § 1110, 1131 (West 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest, or shown to have been 
aggravated, to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended 
by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).

The service medical records do not show any diagnoses of or 
treatment for diabetes.  Although the veteran was seen in 
December 1960 for excessive urination, the impression given 
was prostatitis.  No other entries were made regarding 
excessive urination during the veteran's remaining 6+ years 
of service.  On the veteran's report of medical history form 
at separation, he placed a check in the no box in response to 
whether or not he had or had ever had loss of weight or 
frequent or painful urination.  The blood test and urine 
sample taken at separation did not show diabetes.  Although 
the veteran claims that he was treated for diabetes at the 
Westover Air Force Base in 1968 (which could be within the 
one year presumptive period ending in May 1968), the medical 
records obtained from Westover do not show treatment until 
April 1969.  Even then, the only record is a glucose test 
which noted, "chem. Pattern."  It does not indicate whether 
or not the veteran had diabetes.  It was not until November 
1970, on a blood chemistry form of the veteran's, that it was 
noted, "chem. Diabetic."  

The service medical records do not show treatment for 
cataracts or glaucoma.  The only time that the veteran was 
seen for any eye disorders was when he was seen for a swollen 
left eye in March 1964 and diagnosed with upper respiratory 
infection with possible sinusitis and edema of the left 
eyelid.  Although it was noted at separation that the veteran 
wore glasses, his eyes were evaluated as normal.  

Regarding the veteran's pancreatitis, the service medical 
records do not show any treatment for or any diagnoses for 
pancreatitis.  The first diagnosis of pancreatitis in the 
record is not until December 1978.  

Although the veteran claims that his diabetes was initially 
incurred in service, he is not a medical professional who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Notwithstanding the veteran's contentions of when he incurred 
diabetes, the lack of service medical records or medical 
records within one year of service showing diabetes outweigh 
the veteran's contentions.  With no treatment for diabetes or 
cataracts or glaucoma during service or within one year of 
service, the preponderance of the evidence is against the 
veteran's claim.  For that reason, the veteran's claims must 
be denied.  

To the degree that the veteran claims that his pancreatitis 
and glaucoma/cataracts are secondary to his diabetes, he 
cannot be granted service connection for these disorders 
before his diabetes is service-connected.  

It is noted that the veteran did not serve in Vietnam, which 
would have entitled him to presumptive service connection for 
his diabetes mellitus as it would have been a disease 
associated with exposure to Agent Orange under § 3.307(a)(6) 
and § 3.309(e).  
 
It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without another VA examination.  Even though the evidence 
shows that the veteran has diabetes, pancreatitis, as well as 
cataracts and glaucoma, the service medical records do not 
show treatment for or diagnoses of any diabetes, 
pancreatitis, or cataracts or glaucoma.  In the absence of 
any such findings in service (or within one year of service), 
an examination discussing the etiology of the veteran's 
diabetes, pancreatitis, and cataracts and glaucoma is not 
required under the provisions of 38 U.S.C.A §5103A (d) (West 
2002).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of service connection for diabetes, 
pancreatitis, as well as for cataracts and glaucoma must be 
denied.  38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for cataracts and glaucoma 
is denied.

Entitlement to service connection for pancreatitis is denied.







______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



